Case 2:21-cv-00009-SPC-NPM Document 30 Filed 03/01/21 Page 1 of 12 PageID 1165




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

 TAMMY KENNY,

              Plaintiff,

 v.                                               Case No: 2:21-cv-9-SPC-NPM

 DEUTSCHE BANK NATIONAL
 TRUST COMPANY, as Trustee
 of Argent Mortgage Securities,
 Inc. Asset-Backed Pass Through
 Certificates Series 2004-W11,
 Under the Pooling and Servicing
 Agreement dated as of October
 1, 2004 Without Recourse,

               Defendant.
                                           /

                               OPINION AND ORDER1

        Before the Court is Plaintiff Tammy Kenny’s Motion for Remand (Doc.

 15), Kenny’s Amended Motion for Remand (Doc. 17), Defendant Deutsche Bank

 National Trust Company’s Motion to Quash Service of Process (Doc. 21), and

 Kenny’s Motion to Strike Untimely Hearsay Declaration and/or for Leave to

 Reply (Doc. 26). For the following reasons, the Court grants the motion to

 quash, denies the motions to remand, and denies the motion to strike.



 1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
 hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
 or the services or products they provide, nor does it have any agreements with them. The
 Court is also not responsible for a hyperlink’s availability and functionality, and a failed
 hyperlink does not affect this Order.
Case 2:21-cv-00009-SPC-NPM Document 30 Filed 03/01/21 Page 2 of 12 PageID 1166




                          PROCEDURAL BACKGROUND

        This is one of over 25 virtually identical complaints filed across Florida

 against Deutsche Bank National Trust Company (“DBNTC”) by Kenny’s

 attorney, Lee Segal.2 (See Doc. 18).3 In short, the plaintiffs allege DBNTC’s

 prosecution of foreclosure actions were “fraudulent, illegal, and perjurious” and

 rendered the rulings void. (Doc. 3 at 5). First, the plaintiffs allege DBNTC

 never legally owned the mortgages it sought to foreclose. (Id.) Second, the

 plaintiffs allege that the beneficiaries of the trust holding the mortgages never

 authorized the foreclosure suits. (Id.) Third, the plaintiffs allege DBNTC’s

 trust license had been revoked so it was illegal for it to act as a trustee to the

 pooled mortgages. (Id. at 5-6). Thus, the plaintiffs allege, DBNTC engaged in

 a series of frauds in attempting to collect an unlawful debt, including recording

 a lis pendens, in violation of Florida’s Civil Remedies for Criminal Practices

 Act, Fla. Stat. § 772.101, et seq.

        The complaints in each case are fundamentally identical except for the

 quintessential variables of the plaintiff and property. But these facts are

 virtually irrelevant to the legal claims as currently pled.                     Indeed, the

 allegations of the supposed fraudulent behavior in each of the underlying


 2 Mr. Segal signed his filings in federal court as Lior Segal, but as Lee Segal in state court.
 Mr. Segal’s Florida Bar registration information lists his name as Lee Segal, as does his
 admission to the Middle District of Florida.
 3 This may be a significant under-estimation, as recent filings reference over 50 virtually

 identical cases. (See Case No. 2:21-cv-42-SPC-NPM, Doc. 27).




                                               2
Case 2:21-cv-00009-SPC-NPM Document 30 Filed 03/01/21 Page 3 of 12 PageID 1167




 foreclosure actions is generalized and not case specific. Tellingly threading

 these complaints together, all but one of the complaints before the

 undersigned, including those ostensibly filed by attorneys other than Mr.

 Segal, have the same transposition typos citing non-existent Fla. Stat. §

 772.013(1)–(4) and § 772.014, instead of correct citations to Fla. Stat. §

 772.103(1)–(4) and § 772.104. (See Doc. 3 at 11).4

        But the complaints themselves are not the only similarity linking these

 cases. Foreclosure actions necessarily take place in the county where the

 mortgaged property is located. Nearly every lawsuit filed by Mr. Segal and his

 colleagues, however, contain the same procedural oddity: they were filed in a

 separate county from the underlying foreclosure action. Here, for example,

 Kenny’s two properties are in Palm Bay, Brevard County, Florida. Kenny

 brought this fraud action related to the Brevard County foreclosures not in

 Brevard County, however, but over 200 miles away on the opposite side of the

 state in Collier County, Florida.




 4The undersigned has nine cases involving these claims against either DBNTC or the Bank
 of New York Mellon: 2:21-cv-9-SPC-NPM, 2:21-cv-37-SPC-NPM, 2:21-cv-38-SPC-NPM, 2:21-
 cv-39-SPC-NPM, 2:21-cv-40-SPC-NPM, 2:21-cv-42-SPC-NPM, 2:21-cv-47-SPC-NPM, 2:21-cv-
 66-SPC-NPM, and 2:21-cv-80-SPC-NPM. Seven have transposition errors as to § 772.103.
 Eight have transposition errors as to § 772.104. The only complaint that contains multiple
 counts, Case 2:21-cv-47-SPC-NPM, is not internally consistent as to its transposition errors,
 with Count 1 citing § 772.103 and § 772.104, Count 2 citing § 772.013 and § 772.014, and
 Count 3 citing § 772.103 and § 772.014. Only one case, 2:21-cv-80-SPC-NPM, appears to
 correctly cite the statutes invoked.




                                              3
Case 2:21-cv-00009-SPC-NPM Document 30 Filed 03/01/21 Page 4 of 12 PageID 1168




         Another pronounced procedural oddity linking these lawsuits is this

 matter before the Court: service of process. Kenny sued in Collier County 20th

 Judicial Circuit Court on October 16, 2020. Kenny served her complaint and

 summons on “CT CORP” at 28 Liberty Street in New York on October 23, 2020.

 (Doc. 21-1). The process server, Michael Levey, included on the affidavit of

 service:

         Per security desk personell [sic] who presented directions for new
         alternative address, the respondent Deutsche Bank of 60 Wall
         Street NY NY has directions to continue to serve process at CT
         Corp 28 Liberty Street NY NY 10005 as no one currently is present
         in the building who is authorized to accept legal papers. As of
         10/16/2020 he does not know when this method will revert to the
         original service address.

 (Id.)

         Kenny sought and received clerk’s default against DBNTC in the state

 court action on November 13 and 17, 2020, respectively. (Doc. 1-1 at 3). Kenny,

 contemporaneously with seeking default, moved for summary judgment. (Id.)

 On November 30, 2020, CT Corporation System (“CT”) sent a letter to Collier

 County 20th Judicial Circuit Court indicating that CT was not the registered

 agent of DBNTC and would be unable to forward the complaint and summons

 purportedly served by Levey. (Doc. 21-2).5 DBNTC appeared on December 29,




 5CT had sent Mr. Segal at least 21 letters indicating the same—that CT is not the registered
 agent for DBNTC and could not accept service on its behalf—between July 15 and October
 27, 2020. (Doc. 21-5). Mr. Segal admits to receiving these letters. (Doc. 16 at 1).




                                              4
Case 2:21-cv-00009-SPC-NPM Document 30 Filed 03/01/21 Page 5 of 12 PageID 1169




 2020, moving to set aside the clerk’s default and quash service. (Doc. 1-1 at 3).

 DBNTC then removed the matter to federal court based on diversity

 jurisdiction on January 5, 2021. (Doc. 1).

                            MOTION TO REMAND

       Multiple motions are before the Court, but Kenny’s motion to remand

 must be addressed first given it implicates the Court’s jurisdiction. See Univ.

 of S. Alabama v. Am. Tobacco Co., 168 F.3d 405, 411 (11th Cir. 1999) (“[A]

 federal court must remand for lack of subject matter jurisdiction

 notwithstanding the presence of other motions pending before the court.”).

 Kenny argues that DBNTC’s notice of removal was untimely because her

 complaint was served on October 23, 2020, but removal was not effected until

 January 5, 2021, well beyond the 30-day time limit. DBNTC responds that

 removal was timely because the complaint has never been properly served and

 notice of removal was filed shortly after DBNTC first learned of this case.

       A notice of removal “shall be filed within 30 days after the receipt by the

 defendant, through service or otherwise, of a copy of the initial pleading setting

 forth the claim for relief upon which such action or proceeding is based.” 28

 U.S.C. § 1446(b)(1).      A “defendant’s time to remove is triggered by

 simultaneous service of the summons and complaint, or receipt of the

 complaint, ‘through service or otherwise,’ after and apart from service of the

 summons, but not by mere receipt of the complaint unattended by any formal




                                         5
Case 2:21-cv-00009-SPC-NPM Document 30 Filed 03/01/21 Page 6 of 12 PageID 1170




 service.” Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 347-

 48 (1999). “Even where a defendant has actual notice of the filing of a suit,

 service of process is ineffective where it does not comply with the rules of

 service.” Hunt v. Nationstar Mortg., LLC, 782 F. App’x 762, 764 (11th Cir.

 2019) (per curiam). “In actions removed from state court, the sufficiency of

 service of process prior to removal is determined by the law of the state from

 which the action was removed.” Rentz v. Swift Transp. Co., Inc., 185 F.R.D.

 693, 696 (M.D. Ga. 1998); Usatorres v. Marina Mercante Nicaraguenses, S.A.,

 768 F.2d 1285, 1286 n.1 (11th Cir. 1985).

       Here, the parties cannot reasonably dispute that DBNTC’s notice of

 removal was untimely if service was proper, and timely if service was

 improper.    Thus, resolution of the motion to remand turns entirely on

 resolution of DBNTC’s motion to quash.

                             MOTION TO QUASH

       Florida law sets specific requirements for serving financial institutions.

 Fla. Stat. § 48.092. Financial institutions may designate a registered agent for

 service of process within the state, but it is not required.        Fla. Stat. §

 655.0201(2). If the financial institution has no registered agent, “service may

 be made to any officer, director, or business agent of the financial institution

 at its principal place of business or at any other branch, office, or place of

 business in the state.” Fla. Stat. § 655.0201(3)(a).




                                         6
Case 2:21-cv-00009-SPC-NPM Document 30 Filed 03/01/21 Page 7 of 12 PageID 1171




       DBNTC is a national banking organization formed under the laws of the

 United States and is authorized by the United States Department of Treasury

 to transact in the business of banking and to act as a fiduciary. (Doc. 21-4).

 DBNTC’s main office is in Los Angeles, California, and its primary trust

 operations office is in Santa Ana, California. (Doc. 21-3 at 3; see Doc. 21-4).6

 DBNTC does not have a branch, office, or place of business in Florida. (Doc.

 21-3 at 3). Like many Deutsche Bank-affiliated entities (see Doc. 11-1 at 1;

 Doc. 12-1 at 1), DBNTC maintained an office at 60 Wall Street to accept service

 at that address but has not done so since March 2020 due to the COVID-19

 pandemic. (Doc. 22-1 at 3).

       Since DBNTC has no registered agent, branch, office, or place of business

 in Florida, Kenny must have served DBNTC in California to comply with

 Florida’s law of service. Kenny asserts she first sought to serve Deutsche Bank

 at 60 Wall Street, New York, NY, but was instructed to serve CT at 28 Liberty

 Street, New York, NY. This is where the defect in Kenny’s service begins.

 Kenny equated DBNTC—Deutsche Bank National Trust Company—with

 Deutsche Bank. Regardless of the connection between these two entities (see

 Doc. 13) (corporate disclosure statement), Kenny has not proved that service



 6 A cursory search on the United States Securities and Exchange Commission’s website
 confirms that DBNTC is located in California. U.S. Sec. and Exch. Comm’n, Deutsche Bank
 National    Trust    Co    CIK#:      0001020242,       https://www.sec.gov/cgi-bin/browse-
 edgar?CIK=1020242 (last accessed March 1, 2021).




                                             7
Case 2:21-cv-00009-SPC-NPM Document 30 Filed 03/01/21 Page 8 of 12 PageID 1172




 upon some other Deutsche Bank entity effectuates valid service upon DBNTC.

 See Amtrust N. Am. v. Sennebogen Maschinenfabrij GmbH, 2020 WL 5441407,

 at *11 (M.D. Fla. Aug. 25, 2020) (summons for lawsuit against German

 company Sennebogen GmbH served on its American affiliate, Sennebogen

 LLC, was ineffectual), R&R adopted by 2020 WL 5423203, at *1 (M.D. Fla.

 Sept. 10, 2020). Nor can Kenny prove that attempted service upon Deutsche

 Bank’s purported agent, CT, renders valid service upon the separate and

 distinct entity of DBNTC.

       Kenny seeks to save her service defect by arguing about the pre- and

 post-COVID-19 service norms at 60 Wall Street. Levey is familiar with serving

 “various Deutsche Bank entities” at 60 Wall Street. (Doc. 12-1 at 1). Before

 the COVID-19 pandemic, Levey and his agents would approach the security

 desk for service, then the security personnel would contact the appropriate

 Deutsche Bank employee who came to the lobby to accept service. (Id. at 2).

 When the COVID-19 pandemic began, 60 Wall Street became vacant and, at

 some point, a paper sign was taped up that read: “Please direct all service

 to: . . . CT Corporation System Registered Agent, 28 Liberty Street.” (Id. at 2,

 6-9). This paper sign was updated in early December 2020 to read: “Please

 direct all Deutsche Bank service EXCEPT for service [on] Deutsche Bank

 National Trust Company to: . . . CT Corporation.” (Id. at 5, 10). But this

 misses the mark. Florida law requires service upon DBNTC in California.




                                        8
Case 2:21-cv-00009-SPC-NPM Document 30 Filed 03/01/21 Page 9 of 12 PageID 1173




 That DBNTC accepted service at 60 Wall Street before March 2020 as a

 courtesy does not codify a change to statutes governing service. Moreover,

 DBNTC had not designated CT as its registered agent (Doc. 21-3 at 3), and,

 given the many identical lawsuits handled by Kenny’s attorney, Kenny had

 ample notice that CT was not a registered agent of DBNTC and could not

 accept service on its behalf. Service here was defective and must be quashed.

       Florida’s service statutes are strictly enforced. Shurman v. Atl. Mortg.

 & Inv. Corp., 795 So. 2d 952, 954 (Fla. 2001). If a party fails to comply with

 Florida’s service requirements, subsequent judgments are voidable. Floyd v.

 Fed. Nat’l Mortg. Ass’n, 704 So. 2d 1110, 1112 (Fla. Dist. Ct. App. 1998).

 DBNTC was never served. Instead, Kenny served a purported agent of a non-

 party. This service is so defective that it amounted to no notice whatsoever to

 DBNTC of the proceedings. The improper service necessitates a finding of good

 cause to void the default judgment. Id.; Fed. R. Civ. P. 55(c) (permitting court

 to set aside entry of default for good cause). The irony here is palpable: Kenny

 failed to appreciate the separate corporate identities of DBNTC and Deutsche

 Bank where her complaint asserts a blurring of mortgage owners and mortgage

 servicers caused her damages. The continued, knowingly invalid service on

 non-party, non-agent CT of lawsuits against DBNTC followed by default

 judgments in state court has the same stink of fraud-upon-the-court that the




                                        9
Case 2:21-cv-00009-SPC-NPM Document 30 Filed 03/01/21 Page 10 of 12 PageID 1174




 numerous plaintiffs allege was perpetrated upon them. Kenny will not be

 afforded a set of rules apart from DBNTC.

       Because the Court finds service was defective here, it follows that

 DBNTC’s removal to federal court was timely. DBNTC learned of the lawsuit

 and promptly removed it within the 30-day time limit. Kenny’s motion to

 remand is denied.

                            MOTION TO STRIKE

       Kenny moves to strike the Declaration of Ronaldo Reyes (Doc. 22-1) as

 untimely. The declaration was attached to DBNTC’s response to Kenny’s

 motion to remand.

       Kenny first argues the declaration should be stricken because it was not

 filed alongside DBNTC’s motion to quash. Kenny’s argument lacks merit. As

 discussed, the motion to remand and the motion to quash are intertwined and

 resolution of one requires consideration of the other. The Court will not strike

 an affidavit because it was filed with DBNTC’s memorandum opposing

 Kenny’s motion to remand rather than with DBNTC’s motion to quash. Kenny

 then argues that the declaration contains hearsay because Reyes signed it and

 it was notarized in California where he works, rather than in New York where

 the service efforts took place. Reyes’ declaration is signed in his capacity as

 Vice President of DBNTC and provides sufficient foundation for his knowledge

 of DBNTC’s operations. Kenny’s argument fails.




                                       10
Case 2:21-cv-00009-SPC-NPM Document 30 Filed 03/01/21 Page 11 of 12 PageID 1175




       Finally, Kenny asks for leave to respond should the Court deny her

 motion to strike. This request is denied. Motion practice is not a barter

 system. Kenny’s strategic choice of responding to DBNTC’s motion to quash

 with her own motion to strike rather than submitting full substantive briefing

 is hers to make. The deadline to respond has now passed. The motion to strike

 contains ample argument responding to DBNTC’s motion to quash. The Court

 will not provide multiple opportunities to brief the same motion.

                                 CONCLUSION

       Service here was defective and DBNTC received no notice of the lawsuit.

 As soon as DBNTC learned of the state court proceeding, it appeared and

 removed this matter to federal court.          That removal was timely and

 appropriate. Until Kenny serves DBNTC, the Court lacks jurisdiction over it.

 The Court will allow 30 days for Kenny to properly serve DBNTC. Given the

 service irregularities in this lawsuit and the related lawsuits, if Kenny fails to

 effectuate service, the Court will dismiss this matter with prejudice.

       Accordingly, it is now ORDERED:

          1. Plaintiff Tammy Kenny’s Motion for Remand (Doc. 15) and

             Amended Motion for Remand (Doc. 17) are DENIED.

          2. Defendant Deutsche Bank National Trust Company’s Motion to

             Quash Service of Process (Doc. 21) is GRANTED.             Service is




                                        11
Case 2:21-cv-00009-SPC-NPM Document 30 Filed 03/01/21 Page 12 of 12 PageID 1176




             QUASHED and the default entered against Deutsche Bank

             National Trust Company in state court is VACATED.

          3. Plaintiff Tammy Kenny’s Motion to Strike Untimely Hearsay

             Declaration and/or for Leave to Reply (Doc. 26) is DENIED.

          4. Plaintiff Tammy Kenny must serve Defendant Deutsche Bank

             National Trust Company within 30 days of this Order. Failure to

             comply will result in the Court dismissing this matter with

             prejudice.

 DONE and ORDERED in Fort Myers, Florida on March 1, 2021.




 Copies: All Parties of Record




                                      12
